Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (2018/0084721).
[AltContent: arrow][AltContent: textbox (Back sheet)][AltContent: textbox (extension)][AltContent: textbox (Articulating joint)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    420
    700
    media_image1.png
    Greyscale


1. A multi-segment header for an agricultural harvester comprising: 
a multi-segment chassis (fig 3A); 
a backsheet supported by each segment of the multi-segment chassis (marked up); and 
a backsheet extension assembly that includes: 
a backsheet extension mounted adjacent a top end of each backsheet (marked up), and 
an articulating joint extending between adjacent backsheet extensions (marked up). 
[AltContent: textbox (bracket)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Through hole, slot & fastener)]
    PNG
    media_image2.png
    387
    447
    media_image2.png
    Greyscale

5. The multi-segment header of claim 1, wherein the articulating joint comprises a first slotted end for receiving one of the segmented backsheet extensions, and a second slotted end opposite the 

6. The multi-segment header of claim 5, wherein the articulating joint further comprises a through hole, and a fastener that fastens the articulating joint to the backsheet extension (best shown in fig 5 above). 

7. The multi-segment header of claim 6, wherein the backsheet extension includes a through hole for receiving the fastener therein (marked up). 

8. The multi-segment header of claim 1, wherein each backsheet extension is directly mounted to the top end of each backsheet (shown/taught above). 

9. The multi-segment header of claim 1, further comprising a mounting bracket mounting each backsheet extension to the chassis (marked up). 

10. The multi-segment header of claim 1, wherein each backsheet extension is plate-shaped (shown above). 



12. The multi-segment header of claim 1, wherein each backsheet extension extends substantially in end to end relation with each segment of the multi-segment chassis (shown above). 

13. The multi-segment header of claim 1, wherein each backsheet extension has an overall height of about 5 to 15 inches (shown/taught above). 

14. The multi-segment header of claim 1, wherein at least one backsheet extension includes an access panel (access from either at the front of it, or when one of the hood / extension pivoted; NOTE: each hood / extension is independently pivotable, par. 57). 

15. The multi-segment header of claim 1, wherein the header includes a chassis hook opening or a reel axis accessible via an access panel in at least one of the backsheet extensions (access is already addressed in re cl. 14).

Claims 1, 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al (2013/0111869).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Koch in fig 2 teaches a header, which is considered to be multi-segmented, i.e. left, right and center segments, inherent back wall / sheet behind  the draper platform and auger (fig 1), abutting extensions or panels (figs 14, 15) and as shown below:
[AltContent: textbox (Extension panels  40 arranged side by side)][AltContent: arrow]
    PNG
    media_image3.png
    444
    698
    media_image3.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (2013/0111869), or Walker (2018/0084721).

Koch or Walker teaches the claimed invention, except as noted:

2. The multi-segment header of claim 1, wherein the articulating joint spans an entire height of the adjacent backsheet extensions. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the extensions of Koch or Walker with a hinge between the extensions, similar to the joint shown at their respective bottom / lower end, in order to provide continuity between the panels and minimize crop loss.

With respect to claims 2-3, the choice of material as claimed:


4. The multi-segment header of claim 1, wherein the articulating joint comprises an elastomer. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a material such that the joint is a flexible polymer (cl. 3) or an elastomer (cl. 4), since  it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

The selection of a known material for a particular purpose is within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Bell et al (2020/0359564) teaches in par. 46, back sheets 38, 39 extend to prevent crop from escaping rearwardly, the back sheets can be broken, so to hinge / flex with the header wings.

Sauerwein et al (7802417) teaches in figs 10, 20, ref 100, a lower and upper/extension upright panels (upper is angled with respect to the lower panel, fig 20), arranged at each draper header segment.

Molzahn (3474602) teaches a back sheet (fig 4), extending from it a back sheet extension / plate (42) at each respective segment of a header shown in fig 3.

Seeliger (9301445) teaches angled extension (panels 44) extending from the top of the back sheet (panel 44), in order to: 
“(14)    In use, the assembly 10 is utilized while harvesting the grain 46. The panel 44 increases a total yield of the harvesting by decreasing an amount of grain 46 thrown out of the combine head 12 by the fingers 22. The frame 24 and the panel 44 are removable from the combine head 12 for cleaning or for servicing purposes.” 

Noll (2018/0271019) teaches in par. 26, fig 2, a bottom back sheet (200B) and extension / top back sheet (200A) at respective header segments (figs 1, 4).

Honey (9750189) teaches in figs 4A, 8, segmented extensions arranged at the top of a respective segmented back sheet / wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671